
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

STATE STREET CORPORATION
1997 EQUITY INCENTIVE PLAN

Non-qualified Stock Option Award Agreement


Subject to your acceptance of the terms set forth in this agreement, State
Street Corporation (the "Company") has awarded to you the option to purchase
shares of common stock ("Stock") of the Company, detailed in your award
Certificate on this website and pursuant to the State Street Corporation 1997
Equity Incentive Plan (the "Plan") and certain conditions set forth below (the
"NQO Award Agreement"). A copy of the Plan document and the Company's Prospectus
are located on this website for your reference. All terms used herein shall have
the same meaning as in the Plan, except as otherwise expressly provided. The
term "vest" as used herein means the lapsing of the restrictions described
herein and in the Plan with respect to one or more options to purchase shares of
Stock. The terms of the NQO Award Agreement are as follows:

1.Term and Exercise Period. Subject to paragraphs 5 and 6 hereof and to this
paragraph 1, the Option shall vest according to the vesting schedule detailed in
your Certificate of Stock Option Grant on this website. In no event, however,
shall the exercise of the Option or any installment thereof be made later than
ten (10) years from the original grant date. You may not exercise the Option
with respect to less than fifty (50) shares at any one time except when the
number of remaining shares of the Option is less than fifty (50); and except as
is otherwise provided herein you may not exercise the Option or any installment
thereof unless you are then an employee of the Company or one of its
subsidiaries.

2.Method of Exercising Option. You may exercise the vested option before the
grant expiration date by stating the number of shares (but not fewer than fifty
(50) shares or the remaining shares under the Option, if fewer) which the
exercise is intended to cover and paying in full for the aggregate grant price
for such shares, in cash, or by certified or bank check. In lieu of a cash
payment in full, you may pay the grant price through the delivery (including by
attestation of ownership) of a whole number of shares of Common Stock of the
Company held for at least six months with a fair market value equal to the grant
price less any cash included in the tender. Payment for any shares subject to an
Option may also be made by delivering a properly executed notice to the Company,
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the aggregate grant price,
and, if required, the amount of any federal, state, local or foreign withholding
taxes. Certificates for shares that you purchased shall be promptly delivered
per your instructions to you or your broker.

3.Employee Rights and Duties. You shall not have any right of a stockholder with
respect to the shares covered by the Option prior to the issuance thereof nor
shall this agreement grant you any rights of employment with the Company.

4.Non-Transferability. The Option shall not be transferable otherwise than by
will or the laws of descent and distribution and it may be exercised only by you
during your lifetime. Any attempt to assign or transfer the Option, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Option itself null and void.

5.Termination of Employment.

a)If your employment terminates by reason of disability (as set forth in
Section 7.1 for the Plan) or retirement at or after the normal or early
retirement age under any retirement plan or supplemental retirement agreement
maintained by the Company or any subsidiary prior to exercise, expiration,
surrender or cancellation of the Option, the Option shall remain exercisable
after the date of such termination of employment in accordance with the Plan and
this agreement whether or not such Option was exercisable at the time of such
termination during the period that ends on the later of (i) one (1) year after
the Option first becomes exercisable or if exercisable in

--------------------------------------------------------------------------------



installments after the last installment becomes exercisable; and (ii) one
(1) year from termination of employment.

b)If your employment terminates by reason of death, whether or not then
exercisable, all Options held by you prior to termination may be exercised by
your executor or administrator or the person(s) to whom the Option is
transferred by law or the applicable laws of descent and distribution during the
period that ends one year after the date of death. In no event, however, shall
an Option remain exercisable beyond the grant expiration date.

c)If your employment terminates for any reason other than death, disability or
retirement prior to exercise, expiration, surrender or cancellation of the
Option, such Option shall terminate three (3) months from the date of such
termination, during which period the Option may be exercised only to the extent
that it was exercisable on the date of such termination. In the event that the
award recipient is eligible to receive severance when terminated from the
Company, the Option shall continue to vest through the end of the "bridging
period" as defined in the Company's severance policy; under such circumstances,
the Option shall terminate three (3) months from the date the bridging period
ends. If you die within such three (3) month period, the Option shall expire
(1) year after the date of your termination, during which period the Option may
be exercised at any time by the person or persons to whom your rights shall pass
by will or by the applicable laws of descent or distribution, but only to the
extent it was exercisable on the date of such termination. In no event, however,
may the Option be exercised after the grant expiration date set out in the
applicable Certificate.

d)Your rights with respect to any unexercised Option after termination of your
employment other than by reason of death shall be subject to the conditions that
until any such Option is exercised you shall (i) not engage either directly or
indirectly, in any manner or capacity as advisor, principal, agent, partner,
officer, director, employee, member of any association, or otherwise, in any
business or activity which is at the time competitive with any business or
activity conducted by the Company or any of its direct or indirect subsidiaries,
and (ii) be available at reasonable times for consultations at the request of
the Company's management with respect to phases of the business with which you
were actively connected during your employment. In the event that either of the
above conditions is not fulfilled, you shall forfeit all rights to any
unexercised Option. Any determination by the Board of Directors that you are, or
have, engaged in a competitive business or activity as aforesaid or have not
been available for consultations as aforesaid shall be conclusive.
Notwithstanding the foregoing this paragraph shall be inapplicable following a
Change of Control (as defined in the Plan).



6.Acceleration of Options. Upon a Change of Control (as defined in the Plan),
all Options outstanding as of the date of such Change of Control is determined
to have occurred and which are not then exercisable shall become fully
exercisable. Optionees subject to Section 16 shall have certain rights to
receive cash in lieu of exercising the option in the amount of the Spread, all
as set forth in the Plan; provided, that for purposes of this Option, "Spread"
shall mean, with respect to any share subject to the Option, the excess of fair
market value of such share on the date of exercise over the per-share grant
price. After a Change of Control (but subject to Section 7.3 of the Plan), the
Option shall remain exercisable following a termination of your employment other
than by reason of your death, disability or retirement for a period of seven
(7) months after termination of employment, or until expiration of the original
term of the Option, whichever period is shorter.

7.Changes in Capitalization. The Board of Directors of the Company may make
appropriate adjustments in the aggregate number and kind of shares and the grant
price per share subject to the Option when it deems such action necessary by
reason of any stock dividend, split or any recapitalization, reclassification,
merger, consolidation, combination or similar transaction.

8.Withholding. The Committee will have the right to require that you remit to
the Company an amount sufficient to satisfy any withholding tax requirements, or
make other arrangements satisfactory to the Committee with regard to such
requirements, prior to the delivery of any Stock. If and to the extent that such
withholding is required, the Committee may permit you to elect at such time and
in such

--------------------------------------------------------------------------------



manner as the Committee provides to satisfy your withholding tax requirement
with the proceeds from the sale of shares resulting from your option exercise.

9.Securities Act Considerations. The shares of Common Stock acquired by you upon
exercise of the Option are registered under the Securities Act of 1933, as
amended (the "Act"). Under current regulations, you may freely resell all or a
part of such shares from time to time, provided you are not deemed to be an
"affiliate" of the Company as that term is defined in the Act. Officers filing
Forms 4—Statement of Changes in Beneficial Ownership are deemed to be
affiliates. As an affiliate of the Company, you may resell such shares only
pursuant to a currently effective registration statement on Form S-3 or Form S-1
as promulgated by the Securities and Exchange Commission, or pursuant to
Rule 144 or other exemption under the Act.

By your accepting this agreement, this agreement shall take effect as a sealed
instrument.

--------------------------------------------------------------------------------





QuickLinks


Non-qualified Stock Option Award Agreement
